Title: To George Washington from Alexander Hamilton, 14 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            Philadelphia April [14] 1794
          
          The present is beyond question a great, a difficult & a perilous crisis in the
            affairs of this country. In such a crisis it is the duty of every man, according to
            situation, to contribute all in his power towards preventing evil and producing good.
            This consideration will I trust be a sufficient apology for the liberty I am about to
            take of submitting without an official call the ideas which occupy my mind concerning
            the actual posture of our public affairs. It cannot but be of great importance that the
            chief Magistrate should be informed of the real state of things; and it is not easy for
            him to have this information but through those principal officers who have most frequent
            access to him—Hence an obligation on their part to communicate information on occasions
            like the present.
          A course of accurate observation has impressed on my mind a full conviction, that there
            exist in our councils three considerable parties—one decided for preserving peace by
            every effort which shall any way consist with the ultimate maintainance of the national
            honor and rights and disposed to cultivate with all nations a
            friendly understanding—another decided for war and resolved to bring it about by every
            expedient which shall not too directly violate the public opinion—a third not absolutely
            desirous of war but solicitous at all events to excite and keep alive irritation and ill
            humour between the U. States and Great Britain, not unwilling in the pursuit of this
            object to expose the peace of the country to imminent hazards.
          The views of the first party in respect to the questions between G. Britain and us favour the following course of conduct—To take effectual measures of
            military preparation, creating in earnest force and revenue—to vest the President with
            important powers respecting navigation and commerce for ulterior contingencies—to
            endeavour by another effort of negotiation confided to hands able to manage it and
            friendly to the object, to obtain reparation for the wrongs we suffer and a demarkation
            of a line of conduct to govern in future—to avoid ’till the issue of that experiment all
            measures of a nature to occasion a conflict between the motives which might dispose the
            British Government to do us the justice to which we are intitled and the sense of its
            own dignity—If that experiment fails then and not till then to resort to reprisals and
              war.
          The views of the second party, in respect to the same questions favour the following
            course of conduct—to say and to do every thing which can have a tendency to stir up the
            passions of the people and beget a disposition favourable to war—to make use of the
            inflamation which is excited in the community for the purposes of carrying through
            measures calculated to disgust Great Britain and to render an accomodation
            impracticable, without humiliation to her, which they do not believe will be submitted
            to—in fine, to provoke and bring on war by indirect means without declaring it or even
            avowing the intention; because they know the public mind is not yet prepared for such an
            extremity and they fear to encounter the direct responsibility of being the authors of a
            War.
          The views of the third party lead them to favour the measures of the second—but without
            a perfect coincidence in the result. They weakly hope that they may hector and vapour
            with success—that the pride of Great Britain will yield to her interest—and that they
            may accomplish the object of perpetuating animosity between the two countries without
            involving War.
          
          There are some characters, not numerous, who do not belong to either of these
            classes—but who fluctuate between them as in the conflict between Reason & Passion,
            the one or the other prevails.
          It may seem difficult to admit in the situation of this Country that there are parties
            of the description of the two last; men who can either systematically meditate war or
            can be willing to risk it otherwise than by the use of means which they deem necessary
            to insure reparation for the injuries we experience.
          But a due attention to the course of the human passions as recorded in history and
            exemplified by daily occurrences is sufficient to obviate all difficulty on this
            head.
          Wars oftener proceed from angry and perverse passions than from cool calculations of
            Interest—This position is admitted without difficulty when we are judging of the hostile
            appearances in the measures of Great Britain towards this country. What reason can there be why it should not be as good a test of similar appearances
            on our part? As men, it is equally applicable to us—and the symptoms are strong of our
            being readily enough worked up into a degree of rage and phrenzy, which goes very far
            towards silencing the voice of reason and interest.
          Those who compose the parties whose measures have a War-Aspect are under the influence
            of some of the strongest passions that can actuate human conduct. They unite from
            habitual feeling in an implacable hatred to Great Britain and in a warm attachment to
            France. Their animosity against the former is inflamed by the most violent resentment
            for recent and unprovoked injuries—in many instances by personal loss and suffering or
            the loss and suffering of intimate friends and conections. Their sympathy with the
            latter is increased by the idea of her being engaged in defending the cause of liberty
            against a combination of despots who meditate nothing less than the destruction of it
            throughout the world. In hostility with Britain they seek the
            gratification of revenge upon a detested enemy with that of serving a favourite friend
            and in this the cause of liberty. They anticipate also, what is in their estimation a
            great political good, a more complete and permanent alienation from Great Britain and a
            more close approximation to France. Those even of them who do not wish the extremity of
            war consider it as a less evil than a thorough and sincere accomodation with Great
            Britain and are willing to risk the former rather than lose an
            opportunity so favourable as the present to extend and rivet the springs of ill will
            against that Nation.
          However necessary it is to viel this policy in public—in private there are not much
            pains taken to disguise it. Some Gentlemen do not scruple to say that pacification is
            and ought to be out of the question.
          What has been heretofore said relates only to persons in public character. If we extend
            our view from these to the community at large, we shall there also find a considerable
            diversity of opinion—partizans of patience negotiation and peace, if possible, and
            partisans of war. There is no doubt much of irritation now afloat—many advocates for
            measures tending to produce war. But it would be a great mistake to infer from these
            appearances that the prevailing sentiment of the Country is for war—or that there would
            be either a willing acquiescence or a zealous cooperation in it if the proceedings of
            the government should not be such as to render it manifestly beyond question, that war
            was inevitable but by an absolute sacrifice of the rights and interests of the
            Nation—that the race of prudence was completely run and that nothing was done to invite
            hostility or left undone to avoid it.
          It is to my mind unequivocal, that the great mass of opinion in the Eastern States and
            in the State of New York is against War if it can be avoided without absolute dishonor
            or the ultimate sacrifice of essential rights and interests—and I verily believe that
            the same sentiment is the radical one throughout the U. States, some of the towns perhaps exepted, where even it is much to be doubted whether
            there would not be a minority for the affirmative of the naked question of war or of
            measures which should be acknowleged to have a tendency to promote or produce it.
          The natural inference from such a state of the public mind is—that if measures are
            adopted with the disapprobation and dissent of a large and enlightened minority of
            Congress, which in the event should appear to have been obstacles to a peaceable
            adjustment of our differences with Great Britain—there would be under the pressure of
            the evils produced by them a deep and extensive dissatisfaction with the conduct of the
            Government—a loss of confidence in it—and an impatience under the measures which War
            would render unavoidable.
          
          Prosperous as is truly the situation of this country, great as would be the evils of
            War to it, it would hardly seem to admit of a doubt, that no chance for preserving peace
            ought to be lost or diminished, in compliance either with resentment or the speculative
            ideas, which are the arguments for a hostile course of conduct.
          At no moment were the indications of a plan on the part of Great Britain to go to War
            with us sufficiently decisive to preclude the hope of averting it by a negotiation
            conducted with prudent energy and seconded by such military preparations as should be
            demonstrative of a Resolution eventually to vindicate our rights. The revocation of the
            instructions of the 6th of November even with the relaxation of some pretensions which
            Great Britain has in former wars maintained against Neutral Powers is full evidence that
            if the system was before for War it was then changed. The events
            which have taken place in Europe are of a nature to render it probable that such a
            system will not be revived and that by prudent management we may still escape a calamity
            which we have the strongest motives internal as well as external to shun.
          I express myself thus—because it is certainly not an idle apprehension that the example
            of France (whose excesses are too many an object of apology if not of justification) may
            be found to have unhinged the orderly principles of the People of this country and that
            War by putting in motion all the turbulent passions and promoting a further assimilation
            of our principles with those of France may prove to be the threshold of disorganization
            and anarchy.
          The late successes of France have produced in this country conclusions much too
            sanguine with regard to the event of the Contest—They no doubt afford a high probability
            of her being able eventually to defend herself especially under a form of administration
            of such unexampled vigour as that by which she has of late managed her affairs. But
            there will be nothing wonderful in a total reverse of fortune during the ensuing
            campaign. Human nature must be an absolutely different thing in France from what it has
            hitherto shewn itself to be throughout the globe and in all ages if there do not exist
            in a large proportion of the French Nation germs of the profoundest discontent ready to
            burst into vegetation the moment there should appear an efficacious prospect of
            protection and shade from the progress of the invading armies—And if
            having possessed themselves of some of the keys of France the principle of the
            commencing campaign should be different from that of the past—active field operations
            succeeding to the wasteful and dilatory process of seiges—who
            can say that Victory may not so far crown the enterprises of the coalesced powers as to
            open the way to an internal explosion which may prove fatal to the Republic? Tis now
            evident that another vigorous campaign will be essayed by the Allies. The result is and
            must be incalculable.
          To you, Sir, it is unnecessary to urge the extreme precariousness of the events of War.
            The inference to be drawn is too manifest to escape your penetration. This Country ought
            not to set itself afloat upon an ocean so fluctuating so dangerous and so uncertain but
            in a case of absolute necessity.
          That necessity is certainly not yet apparent. The circumstances which have been noticed
            with regard to the recent change of conduct on the part of G. Britain authorise a strong
            hope that a negotiation conducted with ability and moderation and supported at home by
            demonstrations of vigour and seriousness would obviate those causes of collision which
            are the most urgent—might even terminate others which have so long fostered
            dissatisfaction and enmity. There is room to suppose that the moment is peculiarly
            favourable to such an attempt. On this point there are symptoms of a common sentiment
            between the advocates and the opposers of an unembarrassed attempt to negotiate—the
            former desiring it from the confidence they have in its probable success—-the latter
            from the same cause endeavouring either to prevent its going on under right auspices or
            to clog it with impediments which will frustrate its effect.
          All ostensibly agree that one more experiment of negotiation ought to precede actual
            war; but there is this serious difference in the practice. The sincere friends of peace
            and accomodation are for leaving things in a state which will enable Great Britain
            without abandoning self-respect to do us the justice we seek—The others are for placing
            things upon a footing which would involve the disgrace or disrepute of having receded
            through intimidation.
          This last scheme indubitably ends in War. The folly is too great to be seriously
            entertained by the discerning part of those who affect to believe the position—that
            Great Britain fortified by the alliances of the greatest part of
            Europe will submit to our demands urged with the face of coertion and preceded by acts
            of reprisal. She cannot do it without renouncing her pride and her dignity, without
            losing her consequence and weight in the scale of Nations—and consequently it is morally
            certain that she will not do it. A proper estimate of the operation of the human
            passions must satisfy us that she would be less disposed to receive the law from us than
            from any other nation—a people recently become a nation, not long since one of her
            dependencies, and as yet, if a Hercules—a Hercules in the cradle.
          When one nation inflicts injuries upon another, which are causes of war, if this other
            means to negotiate before it goes to War, the usual and received course is to prepare
            for War and proceed to negotiation—avoiding reprisals till the issue of the Negotiation.
            This course is recommended by all enlightened Writers on the laws of Nations as the
            course of moderation propriety and wisdom and it is that commonly pursued except where
            there is a disposition to go to war or a commanding superiority of Power.
          Preparation for War in such cases contains in it nothing offensive. It is a mere
            precaution for self defence under circumstances which endanger the breaking out of War.
            It gives rise to no point of honor which can be a bar to equitable and amicable
            negotiation. But acts of reprisal speak a contrary effect—they change negotiation into
            peremptory demand and they brandish a rod over the party on whom the demand is made. He
            must be humble indeed, if he comply with the demand to avoid the stripe.
          Such are the propositions which have lately appeared in the House of Representatives
            for the sequestration or arrestation of British Debts—for the cutting off of all
            intercourse with Great Britain till she shall do certain specific things. If such
            propositions pass they can only be regarded as provocatives to a Declaration of War by
            Great Britain.
          The sequestration of Debts is treated by all writers as one of the highest species of
            Reprisal. It is moreover contrary to the most approved practice of the present century,
            to what may be safely pronounced to be the modern rule of the law of Nations—to what is
            so plainly dictated by original principles of Justice and good faith that nothing but
            the barbarism of times in which war was the principal business of man could ever have
            tolerated an opposite practice—to the manifest interest of a people
            situated like that of the U. State; which having a vast fund of materials for
            improvement in various ways ought to invite into the channels of their industry the
            Capital of Europe, by giving to it inviolable security—which, giving little facility to
            extensive revenue from taxation, ought for its own safety in war to cherish its credit
            by a religious observance of the maxims of credit in all their branches.
          The proposition for cutting off all intercourse with G. Britain has not yet
            sufficiently devellopped itself to enable us to pronounce what it truly is. It may be so
            extensive in its provisions as even to include in fact though not in form sequestration
            by rendering remittances penal or impracticable. Indeed it can scarcely avoid so far
            interfering with the payment of debts already contracted as in a great degree to amount
            to a virtual sequestration. But however this may be—being adopted for the express
            purpose of retaliating or punishing injuries to continue until those injuries are
            redressed it is in the spirit of a reprisal—Its principle is avowedly coertion—a
            principle directly opposite to that of negotiation, which supposes an appeal to the
            reason and justice of the party. Caustic and stimulant in the highest degree, it cannot
            fail to have a correspondent effect upon the minds of those against whom it is
            directed—It cannot fail to be viewed as originating in motives of the most hostile and
            overbearing kind—to stir up all the feelings of pride and resentment in the nation as
            well as in the cabinet—and consequently to render negotiation abortive.
          It will be wonderful if the immediate effect of either of these measures be not either
            War or the seizure of our vessels wherever they are found, on the ground of keeping them
            as hostages for the debts due to the British Merchants and on the additional ground of
            the measures themselves being either acts of hostility or evidence of a disposition to
            hostility.
          The interpretation will naturally be that our views originally pacific have changed
            with the change in the affairs of France, and are now bent towards War.
          The measures in question, besides the objection to them resulting from their tendency
            to produce war, are condemned by a comprehensive and enlightened view of their operation
            in other respects.
          
          They cannot but have a malignant influence upon our public and mercantile credit—They
            will be regarded abroad as violent and precipitate. It will be said there is no reliance
            to be placed on the steadiness or solidity of concerns with this people—Every gust that
            arises in the political sky is the signal for measures tending to destroy their ability
            to pay or to obstruct the course of payment. Instead of a people pacific, forbearing
            moderate and of rigid probity we see in them a people turbulent hasty intemperate and
            loose—sporting with their individual obligations and disturbing the general course of
            their affairs with levity and inconsiderateness.
          Such will indubitably be the comments upon our conduct—The favourable impressions now
            entertained of the character of our government and Nation will infallibly be
            reversed.
          The cutting off of intercourse with Great Britain to distress her seriously must extend
            to the prohibition of all her commodities indirectly as well as directly. Else it will
            have no other operation than to transfer the Trade between the two countries to the
            hands of foreigners to our disadvantage more than that of Great Britain.
          If it extends to the total prohibition of her commodities, however brought, it deprives
            us of a supply, for which no substitute can be found elsewhere, a supply necessary to us
            in peace and more necessary to us if we are to go to War. It gives a sudden and violent
            blow to our revenue—which cannot easily if at all be repaired from other resources. It
            will give so great an interruption to commerce as may very possibly interfere with the
            payment of the duties which have heretofore accrued and bring the Treasury to an
            absolute stoppage of payment—an event which would cut up credit by the roots.
          The consequences of so great and so sudden a disturbance of our Trade which must affect
            our exports as well as our Imports are not to be calculated. An excessive rise in the
            price of foreign commodities—a proportional decrease in price and demand of our own
            commodities—the derangement of our revenue and credit—these circumstances united may
            occasion the most dangerous dissatisfaction & disorders in the community and may
            drive the governt to a disgraceful retreat—independent of foreign causes.
          To adopt the measure in terrorem and postpone its operation will be scarcely a mitigation of the Evil. The expectation of it will
            as to our imports have the effect of the reality; since we must obtain what we want
            chiefly upon credit. Our supply and our revenue therefore will suffer nearly as much as
            if there was an immediate interruption.
          The effect, with regard to our peace will be the same. The principle being menace and
            coertion will equally recommend resistance to the policy as well as the pride of the
            other party. Tis only to consult our own hearts to be convinced that nations like
            individuals revolt at the idea of being guided by external compulsion. They will at
            least only yield to that idea after resistance has been fruitlessly tried in all its
            forms.
          Tis as great an error for a nation to overrate as to underrate itself. Presumption is
            as great a fault as timidity. Tis our error to overrate ourselves and to underrate Great
            Britain. We forget how little we can annoy how much we may be annoyed.
          Tis enough for us, situated as we are, to be resolved to vindicate our honor and our
            rights in the last extremity. To preci⟨p⟩itate a great conflict of any sort is utterly
            unsuited to our condition to our strength or to our resources. This is a truth to be
            well weighed by every wise and dispassionate man as the rule of public action.
          There are two ideas of immense consequence to us in the event of War. The disunion of
            our enemies—the perfect union of our own citizens—Justice and moderation united with
            firmness are the means to secure both these advantages. Injustice or Intemperance will
            lose both.
          Unanimity among ourselves, which is the most important of the two ideas, can only be
            secured by its being manifest, if war ensues, that it was inevitable by another course
            of conduct. This cannot and will not be the case, if measures so intemperate as those
            which are meditated take place. The inference will be that the war was brought on by the
            design of some and the rashness of others. This inference will be universal in the
            Northern States, and to you Sir I need not urge the importance of those states in
            war.
          want of unanimity will naturally tend to render the operations of War feeble and
            heavy—to destroy both effort and perseverance. War undertaken under such auspices can
            scarcely end in any thing better than an inglorious and disadvantageous peace. What worse it may produce is beyond the reach of human
            foresight.
          The foregoing observations are designed to convey to the mind of the President
            information of the true state of things at the present juncture and to present to his
            consideration the general reasons which have occurred to me against the course of
            proceeding which appears to be favoured by a majority of the House of
            Representatives.
          My solicitude for the public interest, according to the view I have of it, and my real
            respect and regard for him to whom I address myself lead me to subjoin some reflections
            of a more delicate nature.
          The crisis is such a one as involves the highest responsibility on the part of every
            one who may have to act a part in it—It is one in which every man will be understood to
            be bound to act according to his judgment without concession to the ideas of others—The
            President, who has by the constitution a right to object to laws, which he deems
            contrary to the public interest, will be considered as under an indispensable obligation
            to exercise that right against any measure, relating to so vast a point as that of the
            peace of the Country, which shall not accord with his opinion—The consideration of its having been adopted by both Houses of Congress and of
            respect for their opinion will have no weight in such a case as a reason for forbearing
            to exercise the right of objection—The consequence is that the not objecting will be
            deemed conclusive evidence of approbation and will implicate the President in all the
            consequences of the measure.
          In such a position of things it is therefore of the utmost importance to him as well as
            to the community that he should trace out in his own mind such a plan as he thinks it
            would be eligible to pursue and should endeavour by proper and constitutional means to
            give the deliberations of Congress a direction towards that plan.
          Else he runs the risk of being reduced to the dilemma either of assenting to measures,
            which he may not approve, with a full responsi[bi]lity for consequences—or of objecting
            to measures which have already received the sanction of the two houses of Congress with
            the responsility of having resisted and probably prevented what they meditated. Neither
            of these alternatives is a desireable one.
          
          It seems adviseable, then, that The President should come to a conclusion, whether the
            plan ought to be preparation for war and negotiation unincumbered by measures which
            forbid the expectation of success—or immediate measures of a coercive tendency to be
            accompanied with the ceremony of a demand of redress. For I believe there is no middle
            plan between these two courses.
          If the former appears to him to be the true policy of the Country, I submit it as my
            conviction that it is urgent for him to demonstrate that opinion
            as a preventive of wrong measures and future embarrassment.
          The mode of doing it which occurs is this—to nominate a person, who will have the
            confidence of those who think peace still within our reach, and who may be thought
            qualified for the mission as envoy extraordinary to Great Britain—to announce to the one
            as well as the other House of Congress with an observation that it is done with an
            intention to make a solemn appeal to the justice and good sense of the British
            Government to avoid if possible an ulterior rupture and adjust the causes of
            misunderstanding between the two Countries—and with an earnest recommendation that
            vigorous and effectual measures may be adopted to be prepared for war should it become
            inevitable—abstaining for the present from measures which may be contrary to the spirit
            of an attempt to adjust existing differences by Negotiation.
          Knowing as I do Sir that I am among the persons who have been in your contemplation to
            be employed in the capacity I have mentioned, I should not have taken the present step,
            had I not been resolved at the same time to advise you with decision to drop me from the
            consideration and to fix upon another character. I am not unapprised of what has been
            the byass of your opinion on the subject—I am well aware of all the collateral obstacles
            which exist—and I assure you in the utmost sincerity that I shall be completely and
            intirely satisfied with the election of another.
          I beg leave to add that of the persons whom you would deem free from any constitutional
            objections—Mr Jay is the only man in whose qualifications for success there would be
            thorough confidence and him whom alone it would be adviseable to send. I think the
            business would have the best chance possible in his hands. And I flatter myself that his
            mission would issue in a manner that would produce the most important good to the
              Nation.
          
          Let me add Sir that those whom I call the soberminded men of the Country look up to You
            with solicitude upon the present occasion. If happily you should be the instrument of
            still rescuing the Country from the dangers and calamities of War, there is no part of
            your life, Sir, which will produce to you more real satisfaction or true Glory than that
            which shall be distinguished by this very important service.
          In any event I cannot doubt Sir that you will do justice to the motives which impel me
            and that you will see in this proceeding another proof of my sincere wishes for your
            honor & happiness and anxiety for the public weal. With the truest respect and
            attachment I have the Honor to be Sir Your most obedient & humble servant
          
            Alexand⟨e⟩r Hamilton
          
        